Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is responsive to application filed on 2/22/2021. Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amini et al. U.S. Patent No. 9,812,151 (referred to hereafter as Amini)

As to claim1, Amini teaches a method comprising: 
receiving an input phrase from a user (see at least col.5, lines 40-49, receiving utterance from a user); 
determining a language personality vector using a language neural network and the input phrase (see at least col.3, lines 26-38, determining personality vector of a user); 
determining a response phrase to the input phrase using the language personality vector from the language neural network (see at least col. 16, lines 56-65, providing personalized responses); and
 presenting the response phrase (see at least col. 33, lines 7-22, providing responses to user input).  

As to claim 2, Amini teaches the method of claim 1, wherein the language personality vector scores a set of personality traits of the user based on the input phrase (see at least col.3, line 62-col. 4 line 6 and col.12, lines 14-34, personality trait of a user).  
As to claim 4, Amini teaches the method of claim 1, further comprising: 
receiving feature data input from the user (see at least col.5, lines 40-49, receiving utterance from a user); 
 determining a feature personality vector from a feature neural network and the feature data input (see at least col.3, lines 26-38 and col. 7, lines 41-47, determining personality vector of a user utilizing neural network); and
 determining the response phrase using the feature personality vector (see at least col. 33, lines 7-22, providing responses to user input).  

As to claim 6, Amini teaches the method of claim 1, further comprising: 
inputting the input phrase to a language encoding engine that generates a word vector set from the input phrase (see at least col.20, lines 7- 42, vector of the user for the user utterance); and 
inputting the word vector set to the language neural network that generates the language personality vector from the word vector set (see at least col.12, lines 14-34 language vector of personality and mood vectors are determined).  

As to claim 7, Amini teaches the method of claim 1, further comprising:
 inputting one or more of the input phrase and a word vector set with the language personality vector to a response selection engine that generates the response phrase using the one or more of the input phrases and the word vector set with the language personality vector (see at least col.12, lines 14-34 and col. 33, lines 7-22).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amini, and further in view of Goldberg et al. U.S. Patent Pub. No. 2021/0166307 (referred to hereafter as Goldberg).
As to claim 3, Amini teaches the method of claim1. Amini does not explicitly teach receiving authorization to access financial records. However, Goldberg teaches a risk assessment system which determines authorization to access financial records associated with an individual (see at least paragraphs, 0028, 0061 and 0069 of Goldberg).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Goldberg with those of Amini to make the system more efficient by enabling advance requests to be approved more quickly because quick decisions on advance requests reduce or eliminate business uncertainty that accompanies delays in processing advance requests. The function of lender computing system is improved.

Claims 8,9, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Amini, and further in view of Goldberg et al. U.S. Patent Pub. No. 2021/0166307 (referred to hereafter as Goldberg).

As to claim 8, Amini teaches a method comprising: 
determining a transaction personality vector using a transaction neural network and the financial records (see Amini at least col.3, lines 26-38, determining personality vector of a user);  
determining a response phrase using the transaction personality vector (see Amini at least col. 16, lines 56-65, determining response to an input); and 
presenting the response phrase (see Amini at least col. 33, lines 7-22, providing responses to user input).  
Amini teaches the invention as recited above, Amini does not explicitly disclose receiving authorization to access financial records of a user. However, Goldberg teaches a risk assessment system which determines authorization to access financial records associated with an individual (see at least paragraphs, 0028, 0061 and 0069 of Goldberg).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Goldberg with those of Amini to make the system more efficient by enabling advance requests to be approved more quickly because quick decisions on advance requests reduce or eliminate business uncertainty that accompanies delays in processing advance requests. Consequently, the function of lending computing system is improved.  

As to claim 9, Amini-Goldberg teaches the method of claim 8, wherein the transaction personality vector scores a set of personality traits of the user based on the financial records (see Amini at least col.3, line 62-col. 4 line 6 and col.12, lines 14-34, personality trait of a user & Goldberg paragraphs 0028, 0061 and 0069).   

As to claim 10, Amini-Goldberg teaches the method of claim 8, further comprising:
 determining a language personality vector using a language neural network and an input phrase (see Amini at least col.3, lines 26-38 and col. 7, lines 41-47, determining personality vector of a user utilizing neural network); and 
determining the response phrase to the input phrase using the language personality vector from the language neural network (see Amini at least col. 33, lines 7-22, providing responses to user input).   
As to claim11, Amini-Goldberg teaches the method of claim 8, further comprising: 
receiving feature data input from the user (see Amini at least col.5, lines 40-49, receiving feature data from a user); 
determining a feature personality vector using a feature neural network and the feature data input (see Amini at least col.3, lines 26-38 and col. 7, lines 41-47, determining personality vector of a user utilizing neural network); and
 determining the response phrase using the feature personality vector (see Amini at least col. 33, lines 7-22, providing responses to user input).  

As to claim13, Amini-Goldberg teaches the method of claim 8, further comprising:
 inputting transaction data input from the financial records to a transaction encoding engine that generates a transaction vector set from the transaction data input (see Amini at least col.20, lines 7- 42, vector of the user for the user utterance); and
 inputting the transaction vector set to the transaction neural network that generates the transaction personality vector from the transaction vector set (see  Amini at least col.12, lines 14-34 language vector of personality and mood vectors are determined).  
As to claim14, Amini-Goldberg teaches the method of claim 8, further comprising: 
inputting one or more of an input phrase and a word vector set with the transaction personality vector to a response selection engine that generates the response phrase using the one or more of the input phrases and the word vector set with the transaction personality vector (see Amini at least col.12, lines 14-34 and col. 33, lines 7-22).  
Claims 15-18 and 20 do not teach anything above and beyond the limitations of claims 1-4, 6-11,13 and 14, therefore are rejected for similar reasons. 

Allowable Subject Matter
Claims 5 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARGON N NANO/           Primary Examiner, Art Unit 2443